DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 7/27/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.

	Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant asserts that Ballakur does not disclose “estimating, based on the first and second amplitudes, at least a parameter indicative of a progress of the ablation procedure”. The applicant points to the quote [0072]: “the display 306 can be configured to plot the impedance of one or more electrodes at the distal portion of the neuromodulation device in real time to assist the operator in determining whether sufficient contact has been made between the electrodes and tissue at the target site” from the previous office action as not disclosing this part of the claim. However, the examiner was using that specific quote from Ballakur only to discloses “based on the first and second amplitudes”. The rest of that part of the claim was disclosed in the rest of paragraph [0072] of Ballakur, as indicated at the end of the claim language above. Specifically, the examiner asserts that parameters like impedance, temperature, power, and other parameters listed in paragraph [0072] are estimations of at least a parameter indicative of a progress of the ablation procedure. Therefore, applicant’s arguments are not persuasive and the rejection under 35 USC § 103 stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballakur et al., WO 2013124133, herein referred to as “Ballakur”, in view of Danziger et al., US 20170189096, herein referred to as “Danziger”.
Regarding claim 1, Ballakur discloses a method for estimating the progress of ablation (Abstract), the method comprising: coupling, to a target tissue ([0052]: “The purposeful application of energy from the energy delivery elements 124 (FIG. 1 ) may then be applied to target tissue”), at least a pair of electrodes (Figure 1: energy delivery elements 124) of an ablation catheter (Figure 1: treatment device 112); receiving from the pair of electrodes (Figure 1: energy delivery elements 124 and evaluation/feedback algorithms 131), at a first stage of an ablation procedure, a first bipolar signal ([0049]) having a first amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”); receiving from the pair of electrodes (Figure 1: energy delivery elements 124 and evaluation/feedback algorithms 131), at a second stage of the ablation procedure, a second bipolar signal having a second amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”); and estimating, based on the first and second amplitudes ([0072]: “the display 306 can be configured to plot the impedance of one or more electrodes at the distal portion of the neuromodulation device in real time to assist the operator in determining whether sufficient contact has been made between the electrodes and tissue at the target site”), at least a parameter indicative of a progress of the ablation procedure ([0072]). Ballakur does not explicitly disclose a method of estimating the progress of irreversible electroporation ablation.
However, Danziger discloses a system and method that uses irreversible electroporation ablation ([0002]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the energy modality disclosed in Ballakur with the modality disclosed by Danziger. Danziger discloses a system and method that uses one or more energy modalities, including bipolar radiofrequency ablation, like Ballakur, and irreversible electroporation ablation interchangeably to treat tissue in different ways (Danziger [0002] and [0098]). Thus, it would be obvious to use irreversible electroporation in a method depending on the type of treatment of tissue being performed (MPEP Section 2143 I. B.).
Regarding claim 2, Ballakur teaches a method wherein estimating the parameter comprises displaying (Figures 8A-8C: display 806) the first and second amplitudes on a same graph (Figures 8A-8C and [0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”).
Regarding claim 3, Ballakur teaches a method wherein displaying the first and second amplitudes comprises displaying (Figures 8A-8C: display 806), on the same graph, a first bar indicative of the first amplitude and a second bar indicative of the second amplitude (Figures 8A-8C and [0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”). Bar can be interpreted broadly and here it is interpreted as a line.
Regarding claim 4, Ballakur discloses a method comprising receiving from an additional pair of electrodes (Figure 1: energy delivery elements 124 and [0043]: “Further, it will be appreciated that although only two energy delivery elements 124 are shown, the treatment device 112 may include additional energy delivery elements 124 (e.g., four electrodes, five electrodes, six electrodes, etc.)”) of the ablation catheter (Figure 1: treatment device 112), an additional first bipolar signal having an additional first amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”) and an additional second bipolar signal having an additional second amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), and comprising, displaying (Figures 8A-8C: display 806) on the same graph an additional first bar indicative of the additional first amplitude, and an additional second bar indicative of the additional second amplitude (Figures 8A-8C). A bar can be interpreted broadly and here it is interpreted as a line. 
Regarding claim 5, Ballakur discloses a method wherein the pair of electrodes (Figure 1: energy delivery elements 124 and [0043]: “Further, it will be appreciated that although only two energy delivery elements 124 are shown, the treatment device 112 may include additional energy delivery elements 124 (e.g., four electrodes, five electrodes, six electrodes, etc.)”) is coupled to the target tissue at a first site tissue ([0052]: “The purposeful application of energy from the energy delivery elements 124 (FIG. 1 ) may then be applied to target tissue”) and comprising, based on the same graph ([0090]: “The graphs can be updated in real time to provide the operator with feedback before, during, and after energy- delivery.”), applying to the target tissue a first pulse at the first site ([0062]: “Accordingly, the remote control device 330 allows a physician to independently control the energy channels to selectively deliver energy to a treatment site (e.g., an arterial wall) and produce a desired ablation pattern.”). Ballakur does not explicitly disclose a method wherein the additional pair of electrodes is coupled to the target tissue at a second site, different from the first site, and comprising, based on the same graph, applying, to the target tissue: a first irreversible electroporation (IRE) pulse at the first site, and a second IRE pulse at the second site.
However, Danziger teaches a method wherein the additional pair of electrodes (Figure 1: surgical instruments 1004, 1006, and 1202 and [0045]: “The multifunction device 1202 comprises an ultrasonic transducer 1014 coupled to an ultrasonic blade and one or more electrodes in the end effector 1032 to receive electrosurgical RF energy.” And [0051]: “to electrodes of the electrosurgical instrument 1006”) is coupled to the target tissue at a second site, different from the first site (Figure 1: there are three different devices with electrodes attached which can be coupled to completely different tissue sites), and comprising, based on the same graph ([0053]), applying, to the target tissue: a first irreversible electroporation (IRE) pulse at the first site, and a second IRE pulse at the second site ([0044] and [0096]: “As noted above, at least one generator output can deliver multiple energy modalities (e.g., ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ballakur with the ability to treat two different tissue sites with different energy pulses as taught by Danziger in order to adapt the treatment based on the types of tissues being treated (Danziger [0002]).
Regarding claim 6, Ballakur in view of Danziger discloses the method according to claim 5, and Danziger further discloses a method wherein applying the first and second IRE pulses comprises applying the first IRE pulse that differs from the second IRE pulse ([0044] and [0096]: “As noted above, at least one generator output can deliver multiple energy modalities (e.g., ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ballakur with the ability to treat two different tissue sites with different energy pulses as taught by Danziger in order to adapt the treatment based on the types of tissues being treated (Danziger [0002]).
Regarding claim 11, Ballakur discloses a system for estimating the progress of ablation (Abstract), the system comprising: one or more processors ([0046]: “For example, the energy generator 126 can include computing devices (e.g., personal computers, server computers, tablets, etc.) having processing circuitry (e.g., a microprocessor) that is configured to execute stored instructions relating to the control algorithm 130. In addition, the processing circuitry may be configured to execute one or more evaluation/feedback algorithms 131 and may provide feedback to the user (e.g., via a display 133)”); and a non-transitory computer readable medium storing a plurality of instructions ([0047]: “The memory and storage devices are computer-readable media that may be encoded with computer-executable instructions that implement the control algorithm 130 and/or evaluation/feedback algorithm(s) 131. The instructions, data structures, and message structures may be stored or transmitted via a data transmission medium, such as a signal on a communications link (e.g., the Internet, a local area network, a wide area network, a point- to-point dial-up connection, a cell phone network, etc.).”), which when executed, cause the one or more processors to: receive (Figure 1: evaluation/feedback algorithms 131), from at least a pair of electrodes (Figure 1: energy delivery elements 124) of an ablation catheter (Figure 1: treatment device 112) that are coupled to a target tissue ([0052]: “The purposeful application of energy from the energy delivery elements 124 (FIG. 1 ) may then be applied to target tissue”): at a first stage of an ablation procedure, a first bipolar signal ([0049]) having a first amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), and at a second stage of the ablation procedure, a second bipolar signal having a second amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), and wherein, based on the first and second amplitudes; and estimate at least a parameter indicative of a progress of the ablation procedure ([0046]: “For example, the energy generator 126 can include computing devices (e.g., personal computers, server computers, tablets, etc.) having processing circuitry (e.g., a microprocessor) that is configured to execute stored instructions relating to the control algorithm 130. In addition, the processing circuitry may be configured to execute one or more evaluation/feedback algorithms 131 and may provide feedback to the user (e.g., via a display 133)” and [0072]). Ballakur does not explicitly disclose a system for estimating the progress of irreversible electroporation ablation.
However, Danziger discloses a system and method that uses irreversible electroporation ablation (Danziger [0002]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the energy modality disclosed in Ballakur with the modality disclosed by Danziger. Danziger discloses a system and method that uses one or more energy modalities, including bipolar radiofrequency ablation, like Ballakur, and irreversible electroporation ablation interchangeably to treat tissue in different ways (Danziger [0002] and [0098]). Thus, it would be obvious to use irreversible electroporation in a method depending on the type of treatment of tissue being performed (MPEP Section 2143 I. B.).
Regarding claim 12, Ballakur teaches a system wherein the processor ([0046]) is configured to display (Figures 8A-8C: display 806) the first and second amplitudes on a same graph for estimating the parameter (Figures 8A-8C and [0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”).
Regarding claim 13, Ballakur teaches a system wherein the processor ([0046]) is configured to display (Figures 8A-8C: display 806) on the same graph, a first bar indicative of the first amplitude and a second bar indicative of the second amplitude (Figures 8A-8C and [0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”). Bar can be interpreted broadly and here it is interpreted as a line.
Regarding claim 14, Ballakur discloses a system wherein the processor ([0046]) is configured to receive from an additional pair of electrodes (Figure 1: energy delivery elements 124 and [0043]: “Further, it will be appreciated that although only two energy delivery elements 124 are shown, the treatment device 112 may include additional energy delivery elements 124 (e.g., four electrodes, five electrodes, six electrodes, etc.)”) of the ablation catheter (Figure 1: treatment device 112), an additional first bipolar signal having an additional first amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”) and an additional second bipolar signal having an additional second amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), and comprising, displaying (Figures 8A-8C: display 806) on the same graph an additional first bar indicative of the additional first amplitude, and an additional second bar indicative of the additional second amplitude (Figures 8A-8C). A bar can be interpreted broadly and here it is interpreted as a line. 
Regarding claim 15, Ballakur discloses a system wherein the pair of electrodes (Figure 1: energy delivery elements 124 and [0043]: “Further, it will be appreciated that although only two energy delivery elements 124 are shown, the treatment device 112 may include additional energy delivery elements 124 (e.g., four electrodes, five electrodes, six electrodes, etc.)”) is coupled to the target tissue at a first site tissue ([0052]: “The purposeful application of energy from the energy delivery elements 124 (FIG. 1 ) may then be applied to target tissue”) and wherein, based on the same graph ([0090]: “The graphs can be updated in real time to provide the operator with feedback before, during, and after energy- delivery.”), the processor ([0046]) is configured to control a pulse generator (Figure 1: energy generator 126) to apply  to the target tissue a first pulse at the first site ([0062]: “Accordingly, the remote control device 330 allows a physician to independently control the energy channels to selectively deliver energy to a treatment site (e.g., an arterial wall) and produce a desired ablation pattern.”). Ballakur does not explicitly disclose a system wherein the additional pair of electrodes is coupled to the target tissue at a second site, different from the first site, and wherein, based on the same graph, the processor is configured to control a pulse generator to apply to the target tissue: a first irreversible electroporation (IRE) pulse at the first site, and a second IRE pulse at the second site.
However, Danziger teaches a system wherein the additional pair of electrodes (Figure 1: surgical instruments 1004, 1006, and 1202 and [0045]: “The multifunction device 1202 comprises an ultrasonic transducer 1014 coupled to an ultrasonic blade and one or more electrodes in the end effector 1032 to receive electrosurgical RF energy.” And [0051]: “to electrodes of the electrosurgical instrument 1006”) is coupled to the target tissue at a second site, different from the first site (Figure 1: there are three different devices with electrodes attached which can be coupled to completely different tissue sites), and wherein,, based on the same graph ([0053]), the processor is configured to control a pulse generator to apply to the target tissue ([0044]: “Also, in some forms, the generator 1002 may be omitted entirely and the modules 1008, 1010 may be executed by processors or other hardware within the respective surgical instruments 1004, 1006, 1202.”): a first irreversible electroporation (IRE) pulse at the first site, and a second IRE pulse at the second site ([0044] and [0096]: “As noted above, at least one generator output can deliver multiple energy modalities (e.g., ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Ballakur with the ability to treat two different tissue sites with different energy pulses as taught by Danziger in order to adapt the treatment based on the types of tissues being treated (Danziger [0002]).
Regarding claim 16, Ballakur in view of Danziger discloses the method according to claim 5, and Danziger further discloses a system wherein the processor is configured to control the pulse generator ([0044]: “Also, in some forms, the generator 1002 may be omitted entirely and the modules 1008, 1010 may be executed by processors or other hardware within the respective surgical instruments 1004, 1006, 1202.”) to apply the first and second IRE pulses different from one another ([0044] and [0096]: “As noted above, at least one generator output can deliver multiple energy modalities (e.g., ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Ballakur with the ability to treat two different tissue sites with different energy pulses as taught by Danziger in order to adapt the treatment based on the types of tissues being treated (Danziger [0002]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ballakur in view of Danziger, further in view of Chintalapati et al., US 20210267710, herein referred to as “Chintalapati”.
Regarding claim 7, Ballakur in view of Danziger discloses the method according to claim 3, including displaying (Ballakur Figures 8A-8C: display 806) the first and second amplitudes (Ballakur Figures 8A-8C and [0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), but does not explicitly disclose a method wherein displaying the first and second amplitudes comprises displaying the first and second bars overlaying one another.
However, Chintalapati teaches a method wherein the first and second bars overlay one another ([0003]: “The viewer is expected to manually adjust the EVD stylet using freehand movements to achieve overlap between the two differently coloured lines.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display disclosed in Ballakur with the method to overlay the two bars as taught by Chintalapati in order to compare the two amplitudes and see if they have perfect overlap or not (Chintalapati [0003]).
Regarding claim 17, Ballakur in view of Danziger discloses the method according to claim 13, including the processor (Ballakur [0046]: “For example, the energy generator 126 can include computing devices (e.g., personal computers, server computers, tablets, etc.) having processing circuitry (e.g., a microprocessor) that is configured to execute stored instructions relating to the control algorithm 130. In addition, the processing circuitry may be configured to execute one or more evaluation/feedback algorithms 131 and may provide feedback to the user (e.g., via a display 133)”) that is configured to display (Ballakur Figures 8A-8C: display 806) the first and second bars (Ballakur Figures 8A-8C and [0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), but does not explicitly disclose a method wherein the processor is configured to display the first and second bars overlaying one another.
However, Chintalapati teaches a system wherein the first and second bars overlay one another ([0003]: “The viewer is expected to manually adjust the EVD stylet using freehand movements to achieve overlap between the two differently coloured lines.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display disclosed in Ballakur with the system to overlay the two bars as taught by Chintalapati in order to compare the two amplitudes and see if they have perfect overlap or not (Chintalapati [0003]).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballakur in view of Danziger, further in view of Koblish, US 20200107877, herein referred to as “Koblish”
Regarding claim 8, Ballakur in view of Danziger discloses the method according to claim 1 including applying an irreversible electroporation pulse (Danziger [0002]), but does not explicitly disclose a method wherein receiving at the first stage comprises receiving the first bipolar signal before applying a pulse to the target tissue, and receiving at the second stage comprises receiving the second bipolar signal after applying the pulse to the target tissue.
However, Koblish teaches a method wherein receiving at the first stage comprises receiving the first bipolar signal (Figure 42B: decision block 5105 and [0626]: “At decision block 5105, a measured or calculated impedance magnitude value (e.g., based on direct impedance measurements or based on voltage and/or current measurements obtained by a combination electrode assembly comprising two electrode portions) is compared to a predetermined threshold impedance.”) before applying a pulse to the target tissue (Figure 32: block 5120 and [0630]), and receiving at the second stage comprises receiving the second bipolar signal after applying the pulse to the target tissue ([0710]: “After delivery of ablative power or energy is initiated, and while ablative power or energy is being delivered, the method 4200B switches (at Block 4210B) to generating output indicative of contact for display based on temperature measurements (e.g., temperature measurements determined from a plurality of temperature-measurement devices, such as temperature sensors positioned along a distal end portion of an ablation catheter or other medical instrument).”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ballakur in view of Danziger with the ability to receive signals before and after applying a pulse in order to calculate various values which are indicative of lesion formation at each tissue ablation location ([0010]).
Regarding claim 9, Ballakur discloses a method comprising, based on the estimated parameter, checking whether to apply to the target tissue, an additional pulse ([00100]: “In some embodiments, the display 1300 can also include other numerical displays such as current temperature, standard deviation of a selected period of impedance, mean value of a selected period of impedance, and the like. Along with numerical indicators, the display 1300 may also include additional graphical indicators to instruct the operator to proceed with treatment, not proceed with treatment, adjust the position of one or more of the electrodes, etc.”), and wherein, in case the additional pulse is required, the method comprising, at a third stage of the ablation procedure: based on the estimated parameter ([0046] and [0072]), applying to the target tissue the additional pulse ([0052]: “The purposeful application of energy from the energy delivery elements 124 (FIG. 1 ) may then be applied to target tissue”), receiving, from the pair of electrodes (Figure 1: energy delivery elements 124 and evaluation/feedback algorithms 131), a third bipolar signal having a third amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), and estimating at least the parameter based on the first and third amplitudes ([0072]). Danziger discloses a method wherein the pulses are irreversible electroporation ablation pulses ([0002]).
Regarding claim 10, Ballakur in view of Danziger discloses the method according to claim 1, wherein estimating the parameter comprises displaying values related to the procedure (Ballakur [0072]: “the display 306 can be configured to plot the impedance of one or more electrodes at the distal portion of the neuromodulation device in real time to assist the operator in determining whether sufficient contact has been made between the electrodes and tissue at the target site”). Ballakur in view of Danziger does not explicitly disclose a method that comprises displaying at least one of: a first numerical difference between the first and second amplitudes, and a second numerical difference between the second amplitude and a target threshold.
However, Koblish teaches a method that comprises displaying ([0814]: “In some arrangements, the graphical user interface 5600 includes various output data or display elements.”) at least one of: (i) a first numerical difference between the first and second amplitudes ([0814]: “A middle row of the graphical user interface 5600 includes a graphical output window 5604 that indicates the amplitude of the voltage difference between the D1 and D2 electrode members over time”), and (ii) a second numerical difference between the second amplitude and a target threshold.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display disclosed in Ballakur with the ability to show a number difference between two amplitudes as taught by Koblish in order to track how the difference changes over time (Koblish [0814]).
Regarding claim 18, Ballakur in view of Danziger discloses the system according to claim 11, including a processor (Ballakur [0046]: “For example, the energy generator 126 can include computing devices (e.g., personal computers, server computers, tablets, etc.) having processing circuitry (e.g., a microprocessor) that is configured to execute stored instructions relating to the control algorithm 130. In addition, the processing circuitry may be configured to execute one or more evaluation/feedback algorithms 131 and may provide feedback to the user (e.g., via a display 133)”) and applying an irreversible electroporation pulse (Danziger [0002]). Ballakur in view of Danziger does not explicitly disclose a system wherein the processor is configured to receive the first bipolar signal before applying a pulse to the target tissue, and to receive the second bipolar signal after applying the IRE pulse to the target tissue.
However, Koblish discloses a system wherein the processor ([0011]) is configured to receive the first bipolar signal (Figure 42B: decision block 5105 and [0626]: “At decision block 5105, a measured or calculated impedance magnitude value (e.g., based on direct impedance measurements or based on voltage and/or current measurements obtained by a combination electrode assembly comprising two electrode portions) is compared to a predetermined threshold impedance.”) before applying a pulse to the target tissue (Figure 32: block 5120 and [0630]), and to receive the second bipolar signal after applying the IRE pulse to the target tissue ([0710]: “After delivery of ablative power or energy is initiated, and while ablative power or energy is being delivered, the method 4200B switches (at Block 4210B) to generating output indicative of contact for display based on temperature measurements (e.g., temperature measurements determined from a plurality of temperature-measurement devices, such as temperature sensors positioned along a distal end portion of an ablation catheter or other medical instrument).”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ballakur in view of Danziger with the ability to receive signals before and after applying a pulse in order to calculate various values which are indicative of lesion formation at each tissue ablation location ([0010]).
Regarding claim 19, Ballakur discloses a system wherein, based on the estimated parameter, the processor ([0046]) is configured to check whether to apply to the target tissue, an additional pulse ([00100]: “In some embodiments, the display 1300 can also include other numerical displays such as current temperature, standard deviation of a selected period of impedance, mean value of a selected period of impedance, and the like. Along with numerical indicators, the display 1300 may also include additional graphical indicators to instruct the operator to proceed with treatment, not proceed with treatment, adjust the position of one or more of the electrodes, etc.”), and wherein, in case the additional pulse is required, at a third stage of the ablation procedure the processor ([0046]) is configured: based on the estimated parameter, to apply the additional pulse to the target tissue ([0052]: “The purposeful application of energy from the energy delivery elements 124 (FIG. 1 ) may then be applied to target tissue”), to receive, from the pair of electrodes (Figure 1: energy delivery elements 124 and evaluation/feedback algorithms 131), a third bipolar signal having a third amplitude ([0091]: “the impedance and temperature graph 801 can include a plurality of indicators 805 that distinguish four RF channels (e.g., corresponding to four electrodes) from each another”), and to estimate at least the parameter based on the first and third amplitudes ([0072]). Danziger discloses a system wherein the pulses are irreversible electroporation ablation pulses ([0002]).
Regarding claim 20, Ballakur in view of Danziger discloses the system according to claim 11, wherein the processor (Ballakur [0046]: “For example, the energy generator 126 can include computing devices (e.g., personal computers, server computers, tablets, etc.) having processing circuitry (e.g., a microprocessor) that is configured to execute stored instructions relating to the control algorithm 130. In addition, the processing circuitry may be configured to execute one or more evaluation/feedback algorithms 131 and may provide feedback to the user (e.g., via a display 133)”) is configured to estimate at least the parameter by displaying on the display values related to the procedure (Ballakur [0072]: “the display 306 can be configured to plot the impedance of one or more electrodes at the distal portion of the neuromodulation device in real time to assist the operator in determining whether sufficient contact has been made between the electrodes and tissue at the target site”). Ballakur in view of Danziger does not explicitly disclose a system that comprises displaying at least one of: a first numerical difference between the first and second amplitudes, and a second numerical difference between the second amplitude and a target threshold.
However, Koblish teaches a system that comprises displaying ([0814]: “In some arrangements, the graphical user interface 5600 includes various output data or display elements.”) at least one of: (i) a first numerical difference between the first and second amplitudes ([0814]: “A middle row of the graphical user interface 5600 includes a graphical output window 5604 that indicates the amplitude of the voltage difference between the D1 and D2 electrode members over time”), and (ii) a second numerical difference between the second amplitude and a target threshold.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display disclosed in Ballakur with the ability to show a number difference between two amplitudes as taught by Koblish in order to track how the difference changes over time (Koblish [0814]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794